Order filed May 10, 2013




                                   In The

                             Court of Appeals
                                   For The

                           First District of Texas
                                 ___________

                             NO. 01-11-01112-CR
                                ____________

                           R. T. HARDGE, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 180th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1223224

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 50
(DVD).

      The clerk of the 180th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 50 (DVD), on or before Tuesday, May 14,
2013. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit 50 (DVD),
to the clerk of the 180th District Court.



                                               PER CURIAM